      Case 1:18-cv-00008-LG-JCG Document 311 Filed 05/28/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     OF THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

TOMMY O’BRYANT                                                                    PLAINTIFF

VERSUS                                             CIVIL ACTION NO. 1:18-cv-0008 LG-JCG

WALGREEN, CO.,
CBRE GROUP, INC.,
JOHN OR JANE DOES 1-10                                                         DEFENDANTS


                                   NOTICE OF APPEAL

       NOTICE IS HEREBY given that Tommy O’Bryant, the Plaintiff in the above-named case,

hereby appeals to the United States Court of Appeals for the Fifth Circuit from the Memorandum

Opinion and Order Granting Defendants’ Motions for Summary Judgment (ECF Doc. 309) and

Final Judgment of Dismissal (ECF Doc. 310) entered in this action on the 10th day of May, 2019.

       DATE: May 28, 2019.

                                           Respectfully submitted,
                                           TOMMY O’BRYANT

                                           BY: ___s/Douglas L. Tynes, Jr._
                                                DOUGLAS L. TYNES, JR. (MSB # 101921)
                                                Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

        I, DOUGLAS L. TYNES, JR., do hereby certify that I electronically filed the above and
foregoing Notice of Appeal with the Clerk of the Court utilizing the ECF system, which provides
notification of said filing to the following:

Counsel for Defendant, Walgreen, Co.
Patrick R. Buchanan
Brown Buchanan, P.A.
Post Office Box 1377
Biloxi, MS 39533-1377
mailb@brownbuchanan.com




                                              1
      Case 1:18-cv-00008-LG-JCG Document 311 Filed 05/28/19 Page 2 of 2



Counsel for Defendant, CBRE, Inc.
Edward Taylor
Christopher H. Murray
Daniel, Coker, Horton & Bell P.A.
Post Office Box 416
Gulfport, MS 39502-0416
Mr. Taylor: etaylor@danielcoker.com
Mr. Murray: cmurray@danielcoker.com

      SO CERTIFIED on this the 28th day of May, 2019.


                                      __ s/Douglas L. Tynes, Jr.__
                                         DOUGLAS L. TYNES, JR.

DOUGLAS L. TYNES, JR. (MSB # 101921)
COURTNEY P. WILSON (MSB # 103531)
Tynes Law Firm, P.A.
525 Krebs Avenue (39567)
Post Office Drawer 966
Pascagoula, MS 39568-0966
(228) 769-7736 Telephone
(228) 769-8466 Facsimile
Mr. Tynes: monte@tyneslawfirm.com
Ms. Wilson: courtney@tyneslawfirm.com




                                          2
